EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Shaurette on January 26, 2021.
The application has been amended as follows: 
In claim 48, line 1, “claim 45” is deleted and --claim 34-- is inserted therefor.
In claim 55, line 11, “at least some” is deleted and --a group-- is inserted therefor.  
In claim 55, line 13, “at least some vehicles” is deleted and --vehicles of the group-- is inserted therefor.  
In claim 55, lines 14-15, “at least some vehicles” is deleted and --vehicles of the group-- is inserted therefor.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not expressly teach the storage circuitry, the communications circuitry and the processing circuitry are circuitry of a management device; a plurality of monitoring devices which are associated with respective ones of the vehicles and configured to transmit a plurality of wireless communications regarding the respective vehicles; and an intermediary device configured to receive the wireless communications from the monitoring devices and to output the messages which are received by the communications circuitry, as required by independent claim 34.  Independent claim 55 requires at least some of the vehicles are associated with an entity, and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J WALLACE/Primary Examiner, Art Unit 3665